Citation Nr: 0208785	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  01-06 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for sinusitis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to January 
1946.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  When the veteran's case was before the Board 
in September 2001, it was remanded for additional 
development.  The claim was returned to the Board in June 
2002 for further appellate action.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's sinusitis is not productive of 
incapacitating episodes requiring prolonged antibiotic 
treatment or more than six non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.97, Diagnostic Codes 
6510-6514 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
further development of the medical evidence is in order.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection for chronic sinusitis, with a disability 
rating of 10 percent, was granted in March 1946.  The 
disability was rated as 30 percent disabling from November 
1948 to November 1960 when the rating was decreased to 10 
percent.  The 10 percent evaluation has been continued since 
November 1960.  The veteran's most recent claim for increase 
was submitted in December 2000.

VA clinical records show that the veteran was seen regularly 
at the primary care clinic.  In March 2000, a history of 
intermittent sinusitis was noted.  The veteran denied 
headaches and visual symptoms.  The examiner indicated that 
the veteran would continue with Sea-spray for his sinus 
symptoms.  On follow up in May 2000, the veteran made no 
complaints concerning his sinusitis.  During a June 2000 
appointment the veteran complained of sinus congestion and 
postnasal drainage.  The examiner noted that the veteran used 
Sea-spray and had previously taken Chlor-Trimeton.  
Medication for nasal congestion was prescribed.  In November 
2000 the veteran complained of continued sinus congestion and 
sneezing, and indicated that he required refills for his 
medications.  The examiner assessed sinusitis allergy and 
indicated that the saline nasal spray would be continued and 
that Allegra would be prescribed.  Bilateral maxillary sinus 
tenderness was noted in February 2001, and the veteran 
complained of increasing problems with his sinuses over the 
previous few weeks, including post-nasal drip and headaches 
with sinus pain.  There was no exudate or tonsillar 
enlargement.  The examiner encouraged the veteran to use an 
additional nasal spray and continue the Allegra.  

A VA examination was conducted in February 2001.  The veteran 
stated that he had suffered from sinus problems since his 
time in the military.  He complained of congestion, 
headaches, watery eyes, and pressure under his eyes and 
behind his nose.  He indicated that he had used nasal sprays 
in the past with minimal relief.  He noted that allergy 
medications also provided little relief.  Physical 
examination revealed moist external auditory canals.  
Examination of the veteran's nasal cavities with endoscopy 
revealed no polyps or obstructions.  There were right nasal 
septal deviation and dry nasal mucosa.  The examiner 
concluded, based on the veteran's history and the physical 
examination, that the veteran had developed some seasonal 
allergic rhinitis which had become a problem year round.  

The RO contacted the veteran in January 2002 and instructed 
him to identify treatment for his sinusitis.  The veteran 
responded later that month that he had no further medical 
evidence to submit.

The veteran was afforded a VA examination in March 2002.  It 
was noted that the veteran's allergy symptoms had worsened, 
and that he was taking various medications.  The veteran 
complained of frontal headaches and frequent sneezing.  
Physical examination revealed normal external auditory canals 
and normal tympanic membranes.  Nasal cavity examination 
revealed no polyps, obstructions or lesions except for slight 
swelling of the inferior turbinates in the left nostril.  The 
veteran did have slight nasal septal deviation.  The examiner 
concluded, based on the veteran's history and the physical 
examination, that the veteran was exposed to some allergens 
while in service, leading to difficulty with persistent sinus 
problems, pressure, pain and drainage.  She concluded that 
the cause of many of the veteran's symptoms was allergic 
rhinitis.

An additional VA examination was conducted in April 2002.  
The examiner noted that the veteran had first suffered from 
acute sinusitis in 1946.  The veteran was noted to have been 
treated medically for his sinus symptoms, which included 
facial pressure in the frontal area, nasal congestion, 
postnasal drip, and stuffy ears.  The veteran indicated that 
such symptoms occurred six to seven times per year.  The 
veteran also reported an element of seasonal allergies with 
worsening of his symptoms during changes of the seasons.  He 
stated that his symptoms lasted approximately four to five 
days and resolved with his current medications.  The veteran 
was noted to visit the VA medical center regularly for 
prescription refills.  The examiner noted no evidence of any 
antibiotic administration in the past.  With regard to the 
impact of the veteran's disability on his ability to work, 
the examiner stated that the veteran was retired and the 
impact on his ability to work could not be assessed.  
However, she did indicate her conclusion that the veteran's 
sinusitis did not appear to have a significant impact on his 
lifestyle or activities of daily living.  

Physical examination revealed significant nasal congestion of 
the mucosa with enlarged inferior turbinates.  Discharge was 
clear bilaterally.  There was no evidence of nasal polyposis.  
There was evidence of septal deviation to the right.  The 
extent of nasal obstruction was estimated to be 70 percent on 
the right side and 60 percent on the right.  There was no 
evidence of active infection at the time of examination, and 
there was no tenderness over the frontal or maxillary 
sinuses.  The examiner noted that the veteran's symptoms were 
currently controlled on his medications and that the veteran 
had not required any antibiotic therapy for exacerbation in 
symptoms.  She concluded that the veteran's symptomatology 
did not appear to constitute acute sinusitis episodes, but 
rather exacerbations related to changes in the weather.  Her 
impression was that the episodes were not severe since the 
veteran had not required medical intervention.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO in 
May 2002.  The Board notes that the veteran has been 
appraised of the evidence necessary to substantiate his claim 
for increase.  The RO has scheduled VA examinations of the 
veteran's disability and has obtained VA treatment records 
pertaining to the disability.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.

In sum, the facts relevant to the claim have been properly 
developed and no further action is required to comply with 
the provisions of the VCAA or the implementing regulations.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).  

The various types of sinusitis are rated under a General 
Rating Formula for Sinusitis as follows:  A 10 percent 
evaluation may be assigned for one or two incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation requires three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-capacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  An 
incapacitating episode of sinusitis is noted to mean "one 
that requires bed rest and treatment by a physician".   38 
C.F.R. § 4.97, Diagnostic Codes 6510 through 6514 (2001).

In this case, the Board concludes that a rating in excess of 
the currently assigned 10 percent is not warranted.  Although 
the veteran indicated at his most recent VA examination that 
he suffered from facial pressure, congestion, post nasal drip 
and stuffy ears approximately six to seven times per year, 
there is no evidence that the veteran's attacks of sinusitis 
require antibiotic treatment or are characterized by purulent 
discharge or crusting.  On the most recent VA examination in 
April 2002, the examiner concluded that the veteran's 
sinusitis did not have a significant impact on his lifestyle 
or activities of daily living.  The medical records show no 
evidence of infection, and in April 2002 the veteran's 
symptoms were controlled with his current medications.  
Moreover, VA examiners have opined that the veteran's 
reported symptomatology more nearly approximates 
exacerbations related to changes in the weather or allergic 
rhinitis than acute sinusitis. 

The Board has considered whether a higher rating is warranted 
under any other potentially applicable diagnostic code but 
has determined that the disability would not be more 
appropriately rated under any other diagnostic code.  In this 
regard the Board notes that service connection is not in 
effect for the veteran's allergic rhinitis or deviated nasal 
septum so the impairment associated with those disorders are 
not for consideration in the evaluation of the service-
connected disability.  

In sum, when all pertinent disability factors and all 
potentially applicable diagnostic codes are considered, the 
Board must conclude that the veteran's chronic sinusitis does 
not more nearly approximate the criteria for a higher 
evaluation than those for the assigned evaluation of 10 
percent.  

The Board has also considered whether this issue should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability.  In addition, the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  There is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral of this issue for extra-
schedular consideration is not warranted.


ORDER

Entitlement to an increased evaluation for sinusitis is 
denied



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

